                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DMSION
                                   No. 7:19-CR-18-D


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                    v.                         )               ORDER
                                               )
RICARDO ABDEL,                                 )
                                               )
                           Defendant.          )


        On June 12, 2020, Ricardo Abdel ("Abdel") moved for compassionate release under the First

StepAct("FirstStepAct"),Pub.L. No. 115-391, § 603(b), 132 Stat. 5194, 5238-41 (2018)(codified

as amended at 18 U.S.C. § 3582) and filed a memorandum. in support [D.E. SO, 51]. On June 29,

2020, the United States responded in opposition [D.E. 52-2]. As explained below, the court denies

Abdel's motion.

                                                   I.

        On March 20, 2019, pursuant to a written plea agreement, Abdel pleaded guilty to using and

trafficking in one or more unauthorized access devices and aiding and abetting (count one), and

aggravated identity theft and aiding and abetting (count two). See [D.E. 1S]. On January 21, 2020,

the court held a sentencing hearing and adopted the facts set forth in the Presentence Investigation

Report ("PSR"). See [D.E. 19, 40, 44]; Fed. R. Crim. P. 32(i)(3)(A)-{B). The court calculated

Abdel's total offense level to be 19, his criminal history category to be I, and his advisory guideline

range to be 30 to 37 months' imprisonment on count one and 24 months' consecutive imprisonment

on count two. See [D.E. 44]. After thoroughly considering all relevant factors under 18 U.S.C. §

3SS3(a), the court sentenced Abdel to 24 months' imprisonment on count one and 24 months'



            Case 7:19-cr-00018-D Document 58 Filed 12/22/20 Page 1 of 7
consecutive imprisonment on count two. See [D.E. 43] 3. Abdel did not appeal.

        On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility,whicheverisearlier." 18U.S.C.§3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3582(c)(1 )(A), a court must consult the sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another



                                                  2

            Case 7:19-cr-00018-D Document 58 Filed 12/22/20 Page 2 of 7
extraordinary and compelling reason.. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, am.yotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                      (ii) The defendant is-

                             (I) suffering from a serious physical or medical condition,

                            (II) suffering from a serious functional or cognitive impairment,
                                 or

                            (Ill) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially djmjnhm.es the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to ~over.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                                                    3

             Case 7:19-cr-00018-D Document 58 Filed 12/22/20 Page 3 of 7
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencing to warrant a reduction in the term of imprisonment." U.S.S.G. § lB 1.13 cmt. n.2. Thus,

 the fact "that an extraordinary· and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § 1B1.13 to account for the First Step Act. Accordingly, section 1B1.13 does not

 provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(l)(A). See,~ United States v. McCoy, 981 F.3d 271, 2020 WL 7050097, at *6--10 (4th

 Cir. 2020). Nevertheless, section 1B1.13 provides informative policy when assessing an inmate's

 motion, but a court independently determines whether "extraordinary and compelling reasons"

 warrant a sentence reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at *9. In doing so, the

 court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the

 section 3553.(a) factors. See,~ id. at *6--10; United States v. Jones, 980 F.3d 1098, 1101-03 (6th

Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ruffin,

978 F.3d 1000, 1007-08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir.

 2020); UnitedStatesv. Clark, No.1:09cr336-1, 2020WL 1874140, at*2(M.D.N.C.Apr.15,2020)


                (D) Other Reasons.--As determined by the Director of the Bureau of
                    Prisons, there exists in the defendant's case an extraordinary and
                    compelling reason other than, or in combination with, the reasons
                    described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

                                                  4

             Case 7:19-cr-00018-D Document 58 Filed 12/22/20 Page 4 of 7
(unpublished).

       As for Abdel's request for compassionate relief, Abdel has not exhausted his section 3582

remedies. See [D.E. 50] 17; [D.E. 52-2] 12....20. Specifically, Abdel fails to allege, and nothing in

the record suggests, that Abdel submitted a compassionate release request to the BOP. See [D.E.

50] 17; [D.E. 52-2] 12-20. The government has invoked section 3582's exhaustion requirements

to challenge Abdel's motion.      See [D.E. 52-2] 12-20. Because Abdel failed to submit his
                                                              I
compassionate release request to the BOP before moving for a sentence reduction, Abdel has failed

to satisfy section 3582' s exhaustion requirement, and the court dismisses without prejudice Abdel's

motion. See United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).

       Alternatively, even if Abdel did exhaust his admjnjstrative remedies, the court denies the

request. Abdel seeks compassionate release pursuant,to section 3582(c)(l)(A). In support of his

request, Abdel cites the COVID-19 pandemic, his obesity, poorly controlled hypertension, asthma,

and recurring lower respiratory tract infections. See [D.E. 50] 2, 13-25. He also cites his

rehabilitation and release plan. See id.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). While Abdel states that he has

obesity, poorly controlled hypertension, asthma, and recurring lower respiratory tract infections, he

has not demonstrated that he is not going to recover from these conditions or that they cannot be

treated while Abdel serves his sentence. Accordingly, reducing Abdel's sentence is not consistent

withapplicationnote l(A). See 18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deci~g that the

COVID-19 pandemic, Abdel's health condition, rehabilitation efforts, and release plan are

                                                 5

            Case 7:19-cr-00018-D Document 58 Filed 12/22/20 Page 5 of 7
extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020) ("[f]he mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP' s statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, the section 3553(a) factors counsel against reducing Abdel's sentence.

See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140,

at *3-8.

        Abdel is 24 years old and engaged in very serious criminal behavior during 2017 and 2018.

See PSR [D.E. 19] ft 7-13. Abdel's offense conduct included access device fraud and identity theft,

involved 10 or more victims, and generated an intended loss of $283,000. See id. The offense

conduct also involved the possession and use of device-making equipment. See id. Abdel engaged

in this behavior despite a good childhood, supportive family, no addictions, and being able to earn

money honestly. See id. ft 25, 28, 30-33. Greed motivated Abdel, and he deserves to be punished.

        The court also has considered Abdel's rehabilitation efforts, potential exposure to COVID-

19, his medical conditions, and release plan. Cf. Pem,er v. United States, 562 U.S. 476, 480-81

(2011 ). Having considered the entire record, the steps that the BOP has taken to address COVID-19

and treat Abdel, the section 3553(a) factors, Abdel's arguments, the government's persuasive

response, and the need to punish Abdel for his criminal behavior, to incapacitate Abdel, to promote

respect for the law, to deter others, and to protect society, the court declines to grant Abdel's motion

for compassionate release. See, e.g.. Chavez-Meza v. United States, 138 S. Ct. 1959, 1966--68

(2018); Ruffin, 978 F.3d at 1008--09; Chambliss, 948 F.3d at 693-94; United States v. Hill, No.

4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished).

       As for Abdel's request for home confinement, Abdel apparently seeks relief under the

                                                   6

            Case 7:19-cr-00018-D Document 58 Filed 12/22/20 Page 6 of 7
CARES Act. See [D.E. SO] 2, 17. The CARES Act does not provide this court with the authority

to grant home confinement. See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at *2

(6th Cir. Aug. 19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely

with the Attorney General and the BOP."); United States v. McCoy. No. 3:19-CR-35-KDB-DCK,

2020 WL 5535020, at *1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

4:12-CR-54-FL-l, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). As such, the

court dismisses Abdel's request for home confinement.

                                               II.

       In sum, the court DENIES Abdel's motion for compassionate release [D.E. SO] and

DISMISSES his request for home confinement.

       SO ORDERED. This i      ~   day of December 2020.




                                                        JSC.DEVERID
                                                        United States District Judge




                                               7

           Case 7:19-cr-00018-D Document 58 Filed 12/22/20 Page 7 of 7
